Citation Nr: 0213498	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  99-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and J.C.H., Ph.D.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel





INTRODUCTION

The veteran served on active duty in the military from 
November 1966 to June 1969.

In December 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied the 
veteran's claim for service connection for 
post-traumatic stress disorder (PTSD).  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  The 
Board issued a decision in June 1999 also denying his claim 
and subsequently, in October 1999, denied his motion for 
reconsideration of that decision.  He then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).

In October 2000, during the pendency of the appeal to the 
Court, the veteran's representative and VA's Office of 
General Counsel-representing the Secretary, filed a joint 
motion requesting that the Court vacate the Board's decision 
and remand the case for further development and 
readjudication.  The Court granted the joint motion for 
remand (JMR) in a November 2000 order and returned the case 
to the Board for compliance with the directives specified.  
So the Board, in turn, remanded the case to the RO in May 
2001.

After receiving the case back from the Board on remand, the 
RO completed the development requested, continued to deny the 
claim, and returned the case to the Board for further 
appellate consideration.




FINDINGS OF FACT

1.  Part of the veteran's military service abroad, during 
1969, was in Vietnam, but there is no persuasive evidence 
indicating that he actually engaged in combat against enemy 
forces while there; his service personnel and other records 
indicate, instead, that he had responsibilities of supporting 
the combatants.

2.  Although there are diagnoses of PTSD of record, none were 
made on the basis of an independently verified stressor in 
service.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined.  The VCAA has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2002), and the implementing regulations are found at 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since this 
change in law occurred during the pendency of this appeal, 
the veteran is entitled to have the VCAA considered when 
deciding his case because it provides procedural safeguards 
and protections to him that were not previously available.  
See, e.g., Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  From virtually the time that he initially filed 
his claim for PTSD in July 1997, the RO has continually 
apprised the veteran of the type of evidence needed to 
substantiate his allegations and prevail.  This included 
notifying him of the urgent need for specific information 
concerning his purported stressors in service and the 
additional requirement of medical nexus evidence linking his 
PTSD, even if diagnosed, to at least one of the alleged 
stressors once objectively confirmed.  Each time the RO made 
a decision concerning his claim, throughout the various 
stages of his appeal, the RO promptly sent him notice of the 
decision explaining the reasons and bases for it.  The RO 
also had him examined by a VA psychiatrist in January 1998 
and sent him a Statement of the Case (SOC) in November 1998 
further discussing the rationale for denying his claim.  He 
and others also testified during a video-conference hearing 
in March 1999 to discuss his allegations even more.  And 
after the Court vacated the Board's prior decision in 
November 2000, the Board remanded the case to the RO in May 
2001 to specifically apprise him of the VCAA-and complete 
all preliminary notification and development required by this 
new law, and to contact the United States Armed Services 
Center for Research of Unit Records (USASCRUR), for a 
second time, to obtain any additional clarifying information 
or evidence from that agency which might corroborate his 
allegations.

To comply with the Board's remand, the RO sent the veteran a 
letter in June 2001 discussing the legal implications of the 
VCAA.  The RO also sent him another VCAA letter about two 
months later, in August 2001, again explaining the nuances of 
this new law.  And the USASCRUR sent a letter to the RO in 
April 2002 responding to the request for additional 
clarifying information and evidence concerning the exact 
nature and circumstances of the veteran's military service.  
Furthermore, the Supplemental Statement of the Case (SSOC) 
that the RO recently issued in June 2002 further explained 
the reasons and bases for continuing to deny his claim and, 
aside from that, cited the new laws and regulations resulting 
from the VCAA.

The veteran has not identified the existence of any 
additional evidence, not already of record, which needs to be 
obtained.  So the duty to notify and assist him in developing 
the evidence concerning his claim has been satisfied, and in 
turn he will not be prejudiced by the Board going ahead and 
deciding his case without further delay.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

II.  Entitlement to Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).

Several VA psychiatrists and psychologists who have examined 
the veteran at various times since March 1996 have diagnosed 
PTSD.  See, e.g., the reports of outpatient consultations in 
May 1997, October 1997, and December 1997.  PTSD also was 
diagnosed at the conclusion of a VA psychiatric examination 
for compensation purposes in January 1998.  So clearly, the 
veteran has a current diagnosis of this condition and, 
therefore, satisfies the first requirement for establishing 
his entitlement to service connection.  Thus, the dispositive 
issues are whether he also satisfies the other two remaining 
requirements-those being, that he experienced a stressor 
during service and that there is medical evidence causally 
linking that stressor(s) to the current diagnosis.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that his 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

When initially asked to provide specific information 
concerning his alleged stressors in service, the veteran was 
very vague-stating only that he participated in covert 
("top secret," highly "classified") operations in the 
Special Forces in North Vietnam (Hanoi), Laos, Thailand, and 
Cambodia, during a 3- to 4-month period in 1969, with the 
cooperation, blessing, and approval of the 
Central Intelligence Agency (CIA), which often involved 
training Thailand Rangers in unconventional warfare for 
infiltration, recovery of information, or sight termination 
of individuals or operations that were deemed harmful to 
American efforts.  He said it also involved exfiltration from 
those areas in and around where the American public was being 
led to believe were not occupied by American combat troops.  
And as justification for not providing the specific names, 
ranks, etc., of other soldiers involved in those purported 
incidents, he essentially used the legal defense of his right 
against self incrimination, claiming that if he did he would 
unnecessarily compromise their lives and well being-as well 
as his own, since there is no statute of limitations on 
murder, which, at least in his opinion, is tantamount to what 
they did when terminating someone under orders with extreme 
prejudice.  However, that notwithstanding, in an October 1997 
statement he listed three specific incidents that he 
considered particularly stressful while in Vietnam in that 
capacity, as the most precipitating factors in his eventual 
development of PTSD.

First, the veteran alleged that one of his special forces 
teammates, who also was a personal friend, was shot in the 
face by a shotgun with him close by, resulting in 
his friend's flesh and bones being splattered on his face and 
clothing.  Second, he alleged that he once engaged an enemy 
soldier who apparently was scouting the area where his 
special forces group was located, forcing him to kill the 
enemy soldier by grabbing his head and pushing a knife into 
his throat.  The veteran said he recalled choking on the 
enemy soldier's blood and gasping for air as it gushed from 
his body, but that he was afraid to let go of him for fear 
that he would make a sound and alarm his comrades of their 
location.  So another member of his team finally had to pull 
him away from the guy.  Third, he said that he once 
accidentally came face to face with an elderly woman while 
returning from an assignment, and that she died right before 
his eyes because he had to kill her so that she would not 
make any noises and awaken a nearby village of enemy soldiers 
since it was only 3 of them.  See also another statement 
recounting those same incidents which he submitted in 
December 1998 along with his Substantive Appeal (on VA Form 
9), and a similar additional statement received in January 
1999.

The veteran also testified concerning those incidents during 
his March 1999 
video-conference hearing, as did his wife concerning the 
nightmares that he reportedly had experienced during the 
years since service as a consequence.  Also, one of his 
treating VA clinical psychologists, J.C.H., Ph.D., provided 
other supporting testimony that those three incidents, in 
particular but among others, eventually led to the 
development of PTSD and a whole litany of symptoms associated 
with it such as flashbacks, intrusive recollections, 
hypervigilance, social withdrawal and isolation, paranoia, 
depression, increased startle response, so on and so forth.  
But that treating psychologist also admitted, just the same, 
that he had not actually conducted an independent review of 
the record on appeal.  Rather, he merely relied on what the 
veteran told him and assumed it was true.  The others, 
alluded to above, who also diagnosed PTSD at the conclusion 
of their evaluations in May 1997, October 1997, December 
1997, and January 1998 did the very same thing because they, 
too, just presumed the veteran experienced the stressors 
alleged by merely relying on his own personal statements that 
he did.  But it is important to bear in mind that their 
diagnoses are only as good and credible as the basis on which 
they were predicated.  See Reonal v. Brown, 5 Vet. App. 458 
(1993).  So even acknowledging their diagnoses, there still 
must be probative evidence confirming the veteran indeed 
engaged in combat in Vietnam-as alleged, to support their 
diagnoses of PTSD and their causal relationship of the 
diagnosis to his alleged stressors.

The veteran's service personnel records, including his 
Department of Defense Form 214 (DD Form 214) and his 
Department of the Army Form 20 (DA Form 20), show that his 
military occupational specialty (MOS) was a parachute packer, 
rigger, and repairman.  And he received, among others, a 
parachute badge and the National Defense Service Medal 
(NDSM), which, although commendable, are not prima fascia 
indicative of combat service.  See VAOPGCPREC 12-99 (October 
18, 1999).  His service personnel records also show that he 
was stationed in Germany from September 16, 1967 to May 1, 
1968 and in Okinawa, Japan beginning on March 1, 1969.  But 
his service personnel records also confirm that he received a 
security clearance in April 1969 while a member of the 
1st Special Forces Group (Airborne), and the USASCRUR further 
indicated in a September 1998 letter that, according to an 
Operational Report - Lessons Learned (OR-LL) submitted by the 
5th Special Forces Group (5th SF Gp), 1st SF, for the period 
spanning from February to April 1969, the 1st SF was his 
assigned unit in Vietnam.  The OR-LL revealed the reporting 
units' locations, missions, operations, significant 
activities, and combat actions, to include numerous attacks.

The USASCRUR went on to indicate in the September 1998 
letter, however, that, in order to provide further assistance 
concerning specific combat incidents pertaining to the 
veteran, in particular, he needed to provide additional 
information.  This additional information included the most 
specific date possible, type and location of the incident, 
full names of casualties, unit designations to the 
company level, and other units involved.  The more detailed 
the information, said the USASCRUR, the better chance they 
had of successful research.  Lastly, the USASCRUR indicated 
the veteran needed to specify whether the other individuals 
involved were killed or wounded and provide a brief 
description of the incident.  But as indicated earlier, he 
simply failed to provide the necessary information 
so the USASCRUR could conduct a meaningful search for 
corroborating evidence, even when specifically questioned 
about the alleged incidents during his March 1999 video-
conference hearing.  The Court has held that asking a veteran 
to provide this amount of information (the specific who, 
what, when and where facts), to objectively substantiate 
assertions, is not an impossible or onerous burden.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  Although the 
veteran in this instance claimed during his hearing to have 
killed as many as 4 to 5 people a day while infiltrating into 
countries such as Thailand and Laos, to neutralize unreliable 
agents, he refused to reveal any specific names whatsoever, 
including the friend and confidant he claims was shot with 
him very nearby.  And this was despite reassurances that he 
would not be prosecuted; he merely reasserted, instead, that 
he could not talk more because his missions were still 
classified, while at the same time stating that he 
"absolutely, without question" could recall every veteran 
that he served with in combat.  See the transcript of his 
hearing testimony at page 19.  According to the Operational 
Report - Lessons Learned, however, submitted by the USASCRUR 
along with its correspondence, the information concerning the 
veteran's unit has been declassified.  So there is no 
legitimate reason for him continuing to remain completely 
silent and hush, hush about the specific names of others 
supposedly involved in the incidents in question, when 
repeatedly asked.

After the Court vacated the Board's prior decision in 
November 2000, and returned the case to the Board for further 
development and readjudication, the Board in turn remanded 
the case to the RO in May 2001 to make another request to the 
USASCRUR for additional clarifying information concerning the 
nature and circumstances of the veteran's military service.  
See VA Adjudication Procedure Manual M21-1, Part VI, 
paragraph 7.46 (now included in Manual M21-1 
in Part IV, Paragraph 11.38(f) (Change 61, September 12, 
1997) and in Part III, Paragraph 5.14(b) (Change 49, February 
20, 1996).

The USASCRUR recently responded in an April 2002 letter that 
they had reviewed the May 3 to May 6, 1969 Morning Reports 
(MRs), DA Form 1, submitted by Headquarters and Headquarters 
Company (HHC), 1st Special Forces Group (1st SFG), 1st Special 
Forces (1st SF), the veteran's unit of assignment, and his 
DA Form 20, and that none of those documents indicated that 
he served in the Republic of Vietnam (RVN).  The USASCRUR 
also pointed out, however, that other evidence they 
reviewed-namely, a Certificate of Achievement from the 
Military Assistance Command, Vietnam (MACV), dated August 4, 
1969 and signed by General Creighton W. Abrams, in Saigon, 
RVN, revealed the veteran received the award for providing 
support to the RVN during the period December 1968 to July 
1969.  The USASCRUR also said the certificate, and the 
accompanying document, further revealed that he may have been 
physically located in the RVN.  But even if true, a mere 
presence in a combat zone is not sufficient to show that 
he actually engaged in combat against enemy forces.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  This is especially 
worth noting in a case such as this because the veteran's MOS 
and his service personnel records, in general, only show that 
he served in a support capacity-even while in Vietnam, 
which, contrary to his allegations, is not conclusive proof, 
in and of itself, that he had combat service while there.  So 
there still must be other probative evidence to independently 
verify his alleged stressors.  And, unfortunately, there is 
none.

The USASCRUR clarified in its April 2002 letter that the 
veteran was not assigned to the 5th SFG, although, according 
to the Operational Report - Lessons Learned, his unit, the 
1st SF, was in Vietnam for the period in question ending in 
April 1969 (as confirmed in the prior letter from the 
USASCRUR in September 1998).  So, again, even though he was 
in Vietnam (i.e., physically present there) is not tantamount 
to concluding that he also engaged in combat against enemy 
forces while there, especially in the manner alleged since he 
has, at times, claimed that he personally suffered "multiple 
wounds" while at other times flatly denying that 
he sustained any wounds at all.  Compare and contrast 
statements that he made while initially being evaluated in a 
VA outpatient clinic on April 17, 1997, prior to filing a 
claim on July 3, 1997, with statements that he later made in 
January 1998 while being examined by VA specifically for 
compensation purposes.  It is entirely permissible, given 
that, for the Board to impeach his credibility 
by highlighting his personal interest in the outcome of this 
case, his inherent bias, or more importantly in this 
particular instance the inconsistency in his statements and 
allegations-especially since he repeatedly has refused to 
provide any additional information concerning his alleged 
stressors, such as the specific names of those involved.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
His service medical records (SMRs), incidentally, do not 
mention or otherwise make reference to any such combat-
related injuries or complaints (symptoms, etc.) of a stress-
induced psychiatric disorder of any sort either.

While a veteran is not required to remember each and every 
specific detail concerning his alleged stressors in Vietnam, 
he is required to provide enough information to imply his 
personal exposure to those purported incidents.  
See Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Here, 
though, the veteran is attempting to rely solely on his mere 
physical presence in Vietnam, albeit in a combat zone, as 
conclusive evidence, per se, that he engaged in combat 
against enemy forces while there.  But more telling, in the 
opinion of the Board, is the fact that he sometimes has been 
inconsistent in what he alleges occurred in Vietnam, 
especially insofar as whether he was personally injured, and 
he simply has refused to provide any additional information 
to objectively confirm any other critical aspects of his 
alleged stressors.  So they still are either unverified or 
unverifiable with regard to whether he actually is a combat 
veteran.  Even in the current environment of the VCAA, 
VA's duty to assist him with his claim is not tantamount to a 
license for a "fishing expedition" to determine if there 
might be some unspecified information that could possibly 
support his claim.  See Gobber v. Derwinski, 2 Vet. App. 470 
(1992).





One final point worth reiterating, merely because the Board 
must accept the diagnoses of PTSD that have been made does 
not prevent the Board from discounting the overall probative 
value of those diagnoses since all were predicated on 
incidents that supposedly occurred in Vietnam-but which, 
unfortunately, have not been objectively confirmed.  See 
Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164, 169 (1991); see also Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same).  And although the Board is 
required to resolve all reasonable doubt in the veteran's 
favor as to whether he has PTSD (and, therefore, presume that 
he does), this is not equally true for the more determinative 
issues of whether he had combat service in Vietnam or has an 
independently confirmed stressor assuming that he did not.  
So he is not entitled to the benefit of the doubt concerning 
either of these important issues since none of his service 
personnel or other records objectively corroborate his 
allegations that he did have combat service.  See 38 C.F.R. 
§ 3.102; Schoolman v. West, 12 Vet. App. 307, 311 (1999); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  They only confirm, 
instead, his mere presence in Vietnam.  But several others, 
for example, also were in Vietnam and did not necessarily 
engage in any combat.  Therefore, absent such proof 
or an independently verified stressor during service, there 
is no basis to support the various diagnoses of PTSD, even 
though they have been made, and the appeal for service 
connection unfortunately must be denied.




ORDER

The claim for service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

